Citation Nr: 1604304	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of left thoracostomy, status post left pneumothorax.

2.  Entitlement to service connection for a lung disorder, to include left thoracostomy, status post left pneumothorax and chronic obstructive pulmonary disease.

3.  Evaluation of posttraumatic stress disorder, currently rated as 50 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In an August 2013 rating decision, the RO increased the rating for the Veteran's posttraumatic stress disorder from 30 percent to 50 percent.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter remains in appellate status.

The Board notes that the Veteran originally filed a service connection claim for a left thoracostomy, status post left pneumothorax.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons and the Board's favorable decision herein below with respect to reconsideration of the claim, the Board has re-characterized the issue on appeal as reflected on the title page.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In the September 2011 VA posttraumatic stress disorders (PTSD) examination, the Veteran reportedly stated that he retired in 2009 because, he was having memory issues caused by stress and flashbacks, and having other issues related to thinking about Vietnam.  Accordingly, a TDIU claim has been raised by the record and is before the Board as a component of his claim for an increased evaluation.  Id.

The issues of service connection for a lung disorder, evaluation of PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for thoracostomy, status post left pneumothorax was denied by the RO in August 2009.  

2.  Subsequent to the August 2009 rating decision, VA associated with the claims file relevant official service department records that were in existence at the time of the August 2009 rating decision.






CONCLUSION OF LAW

The criteria for reconsideration of the April 2009 claim (August 2009 rating decision) of service connection for depression have been met.  38 C.F.R. § 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, discussion of the VCAA is not necessary at this time.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).  This latter provision applies in this case.

In August 2009, the RO denied the Veteran's claim of service connection for left thoracostomy, status post left pneumothorax.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the August 2009 rating decision, the evidence consisted of service treatment records, military personnel records showing service in the Republic of Vietnam, post-service treatment records showing the presence in 1997 of a pneumothorax requiring a tube thoracostomy.  The RO denied service connection because there was no evidence of in-service treatment for pneumothorax and no evidence linking his service to the thoracostomy.  Additionally, there was no evidence linking his lung disorder to exposure to herbicides in service.  In essence, at the time of the prior denial, there was evidence of a post-service disability, but no evidence of an in-service disease or injury, and no evidence of a nexus between service and the present disability.

Since the August 2009 rating decision, VA received service personnel records that had not been previously associated with the claims file.  These records show that the Veteran had service in Vietnam and they summarize his assigned duties.  The Board finds that they are relevant to the claim of service connection related to herbicide exposure.  Therefore, they constitute relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, the Board reconsiders, rather than reopens, the April 2009 claim of service connection for a left thoracostomy.  See 38 C.F.R. § 3.156(c).
ORDER

Reconsideration of the April 2009 claim (August 2009 rating decision) of service connection for left thoracostomy, status post left pneumothorax, is granted.


REMAND

The Board finds that remand is required prior to adjudicating the Veteran's claims.  With respect to the claim of service connection for a lung disorder, the evidence indicates that current disabilities of thoracostomy, status post pneumothorax, asthma, and chronic obstructive pulmonary disorder (COPD) may be present.  Service medical records indicate that the Veteran had a collapsed lung and asthma prior to entry on duty.  See November 1965 Report of Medical History.  As the disorder appears to have pre-existed service, whether or not service aggravated the disorder is an important consideration.  

A July 2015 VA respiratory conditions opinion addressed the issue of aggravation of lung disorders, but it appears that the opinion applied to COPD alone.  In any event, the rationale for the opinion that the Veteran's claimed condition was not aggravated beyond its natural progression by service is not clear.  Accordingly, a clarifying opinion is warranted.

Furthermore, in 1997, the Veteran was found to have had a cavernous lesion consistent with tuberculosis.  Upon treatment with a right upper lobectomy, the Veteran developed a pneumothorax.  Thus, there is an indication of a post-service pathology that was not addressed in the July 2015 VA medical opinion.  The Veteran claims that he developed a lung disorder due to exposure to herbicides while in the Republic of Vietnam.  The July 2015 medical opinion addressed a whether there is link between COPD and herbicide exposure, but it did not address a link between herbicide exposure and the Veteran's pathology treated in 1997.  Accordingly, the medical opinion provided on remand should also address whether there is any direct link between herbicide exposure and the pathology.  The Board notes that this request is necessary because tuberculosis is not among the list of diseases presumed to be caused by herbicide exposure under 38 C.F.R. § 3.309(e). 

With respect to the Veteran's claim that his service-connected PTSD has worsened, the Board finds that there is an indication in the record that the condition has changed since the time of the last VA examination in September 2011.  Such indication is present in the Veteran's hearing testimony and VA treatment records from 2014.  Accordingly, a new VA examination is warranted.

Finally, entitlement to a TDIU has been raised by the record, but it has not been developed or adjudicated by the AOJ.  On remand, such action should be taken.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records relating to the Veteran's service-connected PTSD.

2.  Then, schedule the Veteran for a mental disorders examination and obtain a report on the severity of the Veteran's PTSD.

3.  Return the claims file to the examiner who conducted the July 2015 VA lung examination, if available, to provide the following opinions:

a.  With respect to the lung disorder noted in 1997 treatment records, identify the disorder and opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service, to include as due to exposure to herbicides.

b.  For each of the asthma and pneumothorax disorders identified in service medical records, please opine as to whether such disorder was aggravated beyond its normal progression by service, to include as due to herbicide exposure.  For such opinions, please state the degree of certainty of such opinion.
  
A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

4.  After adjudicating the claims, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5. After completing all indicated development, the AOJ should readjudicate the claim.  If any benefit sought remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


